Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, & 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson 5,117,803.
	In Johnson, the combination of the Mounting Plate 12 and Slide Block 34 is considered a Main Body (comparable to the main body 112 shown by applicant); the combination of the Housing Block 50 and Arrow Rest Support Shaft 72 is considered an Arm (comparable to arm 114 shown by applicant). The Main Body is attached to an archery bow. The Arm extends along an axis, and is supported by the Main body, by engagement surfaces 54, 56 which are received in recess guides 44, 46. The Arm includes an arrow rest support 72, which supports an arrow rest 82. The arrow rest support is able to rotate relative to the Arm; likewise the arrow rest support 121 shown 
	With regard to claim 10, the Main Body includes bores 14, 16, 18. 
	With regard to claims 11 and 12, the arrow rest support is coupled to the arm with fastener 76, the connection makes the support “integrated” with the arm.
	With regard to claim 16, the main body includes a device 62 to lock the arm relative to the main body.
	With regard to claim 17, there is an adjuster 76 to adjust the rotational position of the arrow rest shaft 72.
	With regard to claim 20, the Main Body includes a stabilizer 20, 22 which engages the bow to prevent rotation.
	*   *   *   *   *   *

Claims 2-8, 14, & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711